Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 1 of 33




                EXHIBIT 1
           Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 2 of 33




 GOLOMB & HONIK, P.C.                                                                                        Filed and Attested by the
 KENNETH J. GRUNFELD, ESQUIRE                                                                               Office of Judicial Records
 Identification No.: 84121                                                                                      01 JUN 2021 12:22 pm
 RICHARD GOLOMB, ESQUIRE                                                         MAJOR JURY                CASE       M. RUSSO
 1835 Market Street, Suite 2900
 Philadelphia, PA 19104                                                          CLASS ACTION
 (215) 985-9177                                                                  ASSESSMENT OF DAMAGES HEARING IS
 kgrunfeld@golombhonik.com                                                       REQUIRED

 GARY F. LYNCH, ESQUIRE                                                          Attorney for Plaintiffs
 KELLY IVERSON, ESQUIRE
 CARLSON LYNCH, LLP
 1133 Penn Ave., Fl. 5
 Pittsburgh, PA 15222
 Telephone: (412) 322-9243
 Facsimile: (412) 231-0246
 glynch@carlsonlynch.com




SIMONA OPRIS, ADRIAN ADAM and                                                  IN THE COURT OF COMMON PLEAS
BRITNEY RICHARDSON, on behalf of                                               OF PHILADELPHIA COUNTY
themselves and all others similarly situated,

                      Plaintiff,                                                                                      TERM, 2021

           v.                                                                  NO:

SINCERA REPRODUCTIVE MEDICINE,
formerly known as and operating as
ABINGTON REPRODUCTIVE
MEDICINE, P.C.

                      Defendant.


                                               CLASS ACTION COMPLAINT

                               NOTICE                                                                        AVISO

             You have been sued in court. If you wish to defend                            Le han demandado a usted en la corte. Si usted quiere
 against the claims set forth in the following pages, you must take            defenderse de estas demandas expuestas en las paginas siguientes,
 action within twenty (20) days after this complaint and notice are            usted tiene veinte (20) dias de plazo al partir de la fecha de la
 served, by entering a written appearance personally or by attorney            demanda y la notificacion. Hace falta asentar una comparencia
 and filing in writing with the court your defenses or objections to the       escrita o en persona o con un abogado y entregar a la corte en forma
 claims set forth against you. You are warned that if you fail to do so        escrita sus defensas o sus objeciones a las demandas en contra de su
 the case may proceed without you and a judgment may be entered                persona. Sea avisado que si usted no se defiende, la corte tomara
 against you by the court complaint or for any other claim or relief           medidas y puede continuar la demanda en contra suya sin previo
 requested by the plaintiff. You may lose money or property or other           aviso o nofificacion. Ademas, la corte puede decidir a favor del
 rights important to you.                                                      demandante y requiere que usted cumpla con todas las provisiones
                                                                               de esta demanda. Usted puede perder dinero o sus propiedades y
                                                                               otros derechos importantes para usted.




                                                                                                                                        Case ID: 210502726
                                                                           1
         Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 3 of 33




  YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER OR
  CANNOT AFFORD ONE, GO TO OR TELEPHONE THE            LLEVE    ESTA    DEMANDA     A   UN    ABOGADO
  OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU         IMMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO
  CAN GET LEGAL HELP                                   TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICO.
                                                       VAYA EN PERSONA O LLAME POR TELEFONO A LA
                    Lawyer Reference Service           OFICINA CUYA DIRECCION SE ENCUENTRA ESCRITA
                   Philadelphia Bar Association        ABAJO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR
                  1101 Market Street, 11th Floor       ASISTENCIA LEGAL.
                     Philadelphia, PA 19107
                         (215) 238-6300                              Lawyer Reference Service
                                                                    Philadelphia Bar Association
                                                                   1101 Market Street, 11th Floor
                                                                      Philadelphia, PA 19107
                                                                          (215) 238-6300




       Plaintiffs Simona Opris, Adrian Adam and Britney Richardson (“Plaintiffs”) bring this

Class Action Complaint on behalf of themselves and all others similarly situated, against

Defendant, Sincera Reproductive Medicine, formerly known as and operating as Abington

Reproductive Medicine, P.C. (“Sincera” or “Defendant”), alleging as follows based upon

information and belief and investigation of counsel, except as to the allegations specifically

pertaining to them, which are based on personal knowledge:

                                          NATURE OF THE CASE

       1.      Healthcare providers that handle sensitive, personally identifying information

(“PII”) or protected health information (“PHI”) owe a duty to the individuals to whom that data

relates. This duty arises because it is foreseeable that the exposure of PII or PHI to unauthorized

persons—and especially hackers with nefarious intentions—will result in harm to the affected

individuals, including, but not limited to, the invasion of their private health matters.

       2.      The harm resulting from a data breach manifests in several ways, including identity

theft and financial fraud, and the exposure of a person’s PII or PHI through a data breach ensures

that such person will be at a substantially increased and certainly impending risk of identity theft

crimes compared to the rest of the population, potentially for the rest of their lives. Mitigating that

risk, to the extent it is even possible to do so, requires individuals to devote significant time and

money to closely monitor their credit, financial accounts, health records, and email accounts, and

take several additional prophylactic measures.




                                                                                                    Case ID: 210502726
                                                   2
         Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 4 of 33




       3.      As a healthcare provider, Sincera is required by law to provide every patient with a

Notice of Privacy Practices. In its HIPPA [sic] Notice of Privacy Practices, Sincera advises its

patients that: “[w]e are required by law to maintain the privacy of protected health information.”1

       4.      Under federal law, Sincera must provide notice to patients within 60 days of

discovering an inappropriate use or disclosure of protected health information.

       5.      Sincera knowingly obtains patient PII and PHI and has a resulting duty to securely

maintain such information in confidence.

       6.      Plaintiffs bring this class action on behalf of individuals, patients of or people that

are customers of or have their records at Sincera whose PII and/or PHI was accessed and exposed

to unauthorized third parties during a data breach of Sincera’s network server, which Sincera states

occurred between August 10, 2020 and September 13, 2020 (the “Data Breach”).

       7.      Despite that Sincera became aware of the Data Breach by September 11, 2020, it

failed to notify Plaintiffs and the putative Class Members within 60 days as required by law.

Notably, Sincera failed to notify Plaintiffs of the Data Breach for more than eight months from its

discovery of the same.

       8.      Plaintiffs, on behalf of themselves and the Class as defined herein, bring claims for

negligence, breach of fiduciary duty, violation of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law, and declaratory judgment, seeking actual and punitive damages, with
attorneys’ fees, costs, and expenses, and appropriate injunctive and declaratory relief.

       9.      Based on the public statements of Sincera to date, a wide variety of PII and PHI

was implicated in the breach, including, but not limited to: names, social security numbers, dates

of birth, medical records or patient account numbers, health insurance information, and/or

treatment or clinical information, such as diagnosis, medications, provider, type of treatment, or

treatment locations.



1
   https://sincerareproductive.com/wp-content/uploads/2020/11/HIPPA-form.docx (last visited
5/27/2021).



                                                                                            Case ID: 210502726
                                                 3
         Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 5 of 33




       10.     As a direct and proximate result of Sincera’s inadequate data security, and its

breach of its duty to handle PII and PHI with reasonable care, Plaintiffs’ and Class Members’ PII

and/or PHI has been accessed by hackers and exposed to an untold number of unauthorized

individuals.

       11.     Plaintiffs and Class Members are now at a significantly increased risk of fraud,

identity theft, misappropriation of health insurance benefits, intrusion of their health privacy, and

similar forms of criminal mischief, which risk may last for the rest of their lives. Consequently,

Plaintiffs and Class Members must devote substantially more time, money, and energy protecting

themselves, to the extent possible, from these crimes.

       12.     To recover from Sincera for these harms, Plaintiffs and the Class seek damages in

an amount to be determined at trial, declaratory judgment, and injunctive relief requiring Sincera

to: 1) disclose, expeditiously, the full nature of the Data Breach and the types of PII and PHI

accessed, obtained, or exposed by the hackers; 2) implement improved data security practices to

reasonably guard against future breaches of PII and PHI possessed by Sincera; and 3) provide, at

its own expense, all impacted victims with lifetime identity theft protection services.

                                            PARTIES

       13.     Plaintiff Simona Opris is an adult individual who at all relevant times has been a

citizen and resident of the Commonwealth of Pennsylvania. On or about May 13, 2021, Plaintiff
Opris received a written notification from Defendant informing Plaintiff Opris that her PII and

PHI may have been accessed or exposed to unknown, unauthorized third parties during the Data

Breach. Plaintiff Opris is married to Plaintiff Adam.

       14.     Plaintiff Adrian Adam is an adult individual who at all relevant times has been a

citizen and resident of the Commonwealth of Pennsylvania. On or about May 13, 2021, Plaintiff

Adam received a written notification from Defendant informing Plaintiff Adam that his Social

Security number, PII and PHI may have been accessed or exposed to unknown, unauthorized third

parties during the Data Breach. Plaintiff Adam is married to Plaintiff Opris.




                                                                                            Case ID: 210502726
                                                 4
         Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 6 of 33




        15.    Plaintiff Britney Richardson is an adult individual who at all relevant times has

been a citizen and resident of the Commonwealth of Pennsylvania. On or about May 13, 2021,

Plaintiff Richardson received a written notification from Defendant informing Plaintiff Ricardson

that her PII and PHI may have been accessed or exposed to unknown, unauthorized third parties

during the Data Breach.

        16.    Defendant Sincera Reproductive Medicine (“Sincera”) brands itself as an entity that

was formerly known as Abington Reproductive Medicine. https://sincerareproductive.com/ (last

visited 5/27/2021). Upon information and belief, this entity is still listed with the PA Department

of State, Corporation Bureau as Abington Reproductive Medicine, P.C., a Pennsylvania

Professional Corporation with a principal place of business at 1245 Highland Avenue, Suite 404

in Abington, Pennsylvania 19001.

                                JURISDICTION AND VENUE

        17.    The Court has subject matter jurisdiction over this action pursuant to 42 Pa. C.S.A.

§ 931 and 73 Pa. Stat. Ann. § 201-9.2.

        18.    The Court has personal jurisdiction over Defendant pursuant to 42 Pa. C.S.A. §

5301.

        19.    Venue in Philadelphia County is proper pursuant to Pa. R.C.P. No. 2179(a) because

it is where Plaintiff Richardson resides; where Defendant regularly advertises and markets its

services and conducts business; and where the cause of action arose.




                                                                                          Case ID: 210502726
                                                5
         Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 7 of 33




                                  FACTUAL BACKGROUND

A.     Sincera Knew the Risks of Storing Valuable PII and PHI and the Foreseeable Harm
       to Victims
       20.     At all relevant times, Sincera knew it was storing and permitting its employees to

use its internal network server to transmit valuable, sensitive PII and PHI and that, as a result,

Sincera’s systems would be attractive targets for cybercriminals.

       21.     Sincera also knew that any breach of its systems, and exposure of the information

stored therein, would result in the increased risk of identity theft and fraud against the individuals

whose PII and PHI was compromised, as well as intrusion into their highly private health
information.

       22.     These risks are not merely theoretical; in recent years, numerous high-profile

breaches have occurred at businesses such as Equifax, Yahoo, Marriott, Anthem, and many others.

       23.     PII has considerable value and constitutes an enticing and well-known target to

hackers. Hackers easily can sell stolen data as a result of the “proliferation of open and anonymous

cybercrime forums on the Dark Web that serve as a bustling marketplace for such commerce.”2

PHI, in addition to being of a highly personal and private nature, can be used for medical fraud

and to submit false medical claims for reimbursement.

       24.     The prevalence of data breaches and identity theft has increased dramatically in

recent years, accompanied by a parallel and growing economic drain on individuals, businesses,

and government entities in the U.S. According to the IRTC, in 2019, there were 1,473 reported
data breaches in the United States, exposing 164 million sensitive records and 705 million “non-

sensitive” records.3




2
   Brian Krebs, The Value of a Hacked Company, Krebs on Security (July 14, 2016),
http://krebsonsecurity.com/2016/07/the-value-of-a-hacked-company/ (last visited 5/27/2021).
3
  Data Breach Reports: 2019 End of Year Report, IDENTITY THEFT RESOURCE CENTER, at 2,
available at https://notified.idtheftcenter.org/s/resource#annualReportSection (last visited
5/27/2021).



                                                                                            Case ID: 210502726
                                                  6
           Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 8 of 33




          25.   In tandem with the increase in data breaches, the rate of identity theft and the

resulting losses has also increased over the past few years. For instance, in 2018, 14.4 million

people were victims of some form of identity fraud, and 3.3 million people suffered unrecouped

losses from identity theft, nearly three times as many as in 2016. And these out-of-pocket losses

more than doubled from 2016 to $1.7 billion in 2018.4

          26.   The healthcare industry has become a prime target for threat actors: “High demand

for patient information and often-outdated systems are among the nine reasons healthcare is now

the biggest target for online attacks.”5

          27.   “Hospitals store an incredible amount of patient data. Confidential data that’s worth

a lot of money to hackers who can sell it on easily – making the industry a growing target.”6

          28.   The breadth of data compromised in the Data Breach makes the information

particularly valuable to thieves and leaves Sincera’s patients especially vulnerable to identity theft,

tax fraud, medical fraud, credit and bank fraud, and more.

          29.   As indicated by Jim Trainor, second in command at the FBI’s cyber security

division: “Medical records are a gold mine for criminals—they can access a patient’s name, DOB,

Social Security and insurance numbers, and even financial information all in one place. Credit

cards can be, say, five dollars or more where PHI records can go from $20 say up to—we’ve even

seen $60 or $70.”7 A complete identity theft kit that includes health insurance credentials may be




4
  Insurance Information Institute, Facts + Statistics: Identity theft and cybercrime, available at
https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-
cybercrime#Identity%20Theft%20And%20Fraud%20Reports,%202015-2019%20(1) (last visited
5/27/2021).
5
   https://swivelsecure.com/solutions/healthcare/healthcare-is-the-biggest-target-for-cyberattacks/
(last visited 5/27/2021).
6
    Id.
7
  IDExperts, You Got It, They Want It: Criminals Targeting Your Private Healthcare Data, New
Ponemon Study Shows: https://www.idexpertscorp.com/knowledge-center/single/you-got-it-
they-want-it-criminals-are-targeting-your-private-healthcare-dat (last visited 5/27/2021).



                                                                                             Case ID: 210502726
                                                  7
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 9 of 33




worth up to $1,000 on the black market, whereas stolen payment card information sells for about

$1.8
       30.     According to Experian:

               Having your records stolen in a healthcare data breach can be a
               prescription for financial disaster. If scam artists break into
               healthcare networks and grab your medical information, they can
               impersonate you to get medical services, use your data open credit
               accounts, break into your bank accounts, obtain drugs illegally, and
               even blackmail you with sensitive personal details.
               ID theft victims often have to spend money to fix problems related
               to having their data stolen, which averages $600 according to the
               FTC. But security research firm Ponemon Institute found that
               healthcare identity theft victims spend nearly $13,500 dealing with
               their hassles, which can include the cost of paying off fraudulent
               medical bills.
               Victims of healthcare data breaches may also find themselves being
               denied care, coverage or reimbursement by their medical insurers,
               having their policies canceled or having to pay to reinstate their
               insurance, along with suffering damage to their credit ratings and
               scores. In the worst cases, they've been threatened with losing
               custody of their children, been charged with drug trafficking, found
               it hard to get hired for a job, or even been fired by their employers.9

       31.     According to the U.S. Government Accountability Office, which conducted a study

regarding data breaches: “[I]n some cases, stolen data may be held for up to a year or more before

being used to commit identity theft. Further, once stolen data have been sold or posted on the

[Dark] Web, fraudulent use of that information may continue for years. As a result, studies that




8
 PriceWaterhouseCoopers, Managing cyber risks in an interconnected world, Key findings from
The Global State of Information Security® Survey 2015: https://www.pwc.com /gx/en/consulting-
services/information-security-survey/assets/the-global-state-of-information-security-survey-
2015.pdf (last visited 5/27/2021).
9
  Experian, Healthcare Data Breach: What to Know About them and What to Do After One:
https://www.experian.com/blogs/ask-experian/healthcare-data-breach-what-to-know-about-them-
and-what-to-do-after-one/ (last visited 5/27/2021).



                                                                                         Case ID: 210502726
                                                 8
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 10 of 33




attempt to measure the harm resulting from data breaches cannot necessarily rule out all future

harm.”10

       32.     Even if stolen PII or PHI does not include financial or payment card account

information, that does not mean there has been no harm, or that the breach does not cause a

substantial risk of identity theft. Freshly stolen information can be used with success against

victims in specifically targeted efforts to commit identity theft known as social engineering or

spear phishing. In these forms of attack, the criminal uses the previously obtained PII about the

individual, such as name, address, email address, and affiliations, to gain trust and increase the

likelihood that a victim will be deceived into providing the criminal with additional information.

B.     Sincera Breached its Duty to Protect its Patients PII and PHI

       33.     On September 11, 2020, Sincera identified suspicious activity relating to its internal

network server.

       34.     According to Sincera, it hired incident response and forensic specialists to assist it

with its investigation, which it completed by April 22, 2021. 11

       35.     The investigation revealed that the hacker had gained access to the accounts by

August 10, 2020. Sincera did not contain the breach until September 13, 2020 – meaning the hacker

had unlimited access to patient data on its networks (including Plaintiffs’ and Class Members’

breached PII and PHI) for nearly five weeks.
       36.     The patient PII and PHI exposed in the Data Breach included names, driver’s

license numbers, medical diagnosis and/or medical treatment information, prescription

information, treating/referring physician information, other treatment information, and health

insurance information.




10
  United States Government Accountability Office, Report to Congressional Requesters, Personal
Information, June 2007: https://www.gao.gov/assets/gao-07-737.pdf (last visited 5/27/2021).
11
  https://www.prnewswire.com/news-releases/Sincera-reproductive-medicine-provides-notice-
of-data-security-incident-301292695.html (last visited 5/27/2021).



                                                                                           Case ID: 210502726
                                                 9
           Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 11 of 33




           37.    On or before November 8, 2020, the Maze ransomware site, located on the dark

web, listed “Abington Reproductive Medicine,” Sincera’s former name, as a recent cyberattack

victim.12

           38.    Maze is a site where cyberattackers post data stolen from victims, including PII and

PHI, in order to pressure victims to pay ransom demands.13

           39.    Sincera reported the Data Breach to HHS on December 3, 2020, more than three

months after the Data Breach began and more than two months after Sincera became aware of it.

           40.    All in all, more than 37,000 patients of Sincera had their PII and/or PHI breached.14

           41.    The Data Breach occurred as a direct result of Sincera’s failure to implement and

follow basic security procedures, and its failure to follow its own policies, in order to protect its

patients’ PII and PHI.

           42.    Plaintiffs received notices from Sincera dated May 13, 2021, advising that Plaintiffs

were victims of Sincera’s data security failures exposing Plaintiffs’ names, driver’s license

numbers, medical diagnosis and/or medical treatment information, prescription information,

treating/referring physician information, other treatment information, and health insurance

information.to criminal hackers. The Notices are attached as Exhibits A, B and C.

           43.    Like Plaintiffs, the Class Members received similar notices informing them that

their PII and/or PHI was exposed in the Data Breach.
           44.    In its notice to Plaintiffs and Class members, Sincera asserted: “In response to this

incident, we moved swiftly to confirm the security of our internal systems and to prevent continued

unauthorized access to our network.”




12
  https://www.databreaches.net/wp-content/uploads/Without_Undue_Delay.pdf (last visited
5/27/2021).
13
     Id.
14
     https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last visited 5/27/2021).



                                                                                              Case ID: 210502726
                                                   10
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 12 of 33




       45.     Sincera issued a press release dated May 17, 2021 acknowledging the Data

Breach.15

C.     Plaintiff and Class Members Suffered Damages

       46.     For the reasons mentioned above, Sincera’s conduct, which allowed the Data

Breach to occur, caused Plaintiffs and Class Members significant injuries and harm in several

ways. Plaintiffs and Class Members must immediately devote time, energy, and money to:

1) closely monitor their medical statements, bills, records, and credit and financial accounts;

2) change login and password information on any sensitive account even more frequently than

they already do; 3) more carefully screen and scrutinize phone calls, emails, and other

communications to ensure that they are not being targeted in a social engineering or spear phishing

attack; and 4) search for suitable identity theft protection and credit monitoring services, and pay

to procure them.

       47.     Once PII or PHI is exposed, there is virtually no way to ensure that the exposed

information has been fully recovered or contained against future misuse. For this reason, Plaintiffs

and Class Members will need to maintain these heightened measures for years, and possibly their

entire lives, as a result of Sincera’s conduct. Further, the value of Plaintiffs’ and Class Members’

PII and PHI has been diminished by its exposure in the Data Breach.

       48.     As a result of Sincera’s failures, Plaintiffs and Class Members are at substantial
increased risk of suffering identity theft and fraud or misuse of their PHI.

       49.     Plaintiffs and Class Members are also at a continued risk because their information

remains in Sincera’s systems, which have already been shown to be susceptible to compromise

and attack and are subject to further attack so long as Sincera fails to undertake the necessary and

appropriate security and training measures to protect its patients’ PII and PHI.




15
  https://www.prnewswire.com/news-releases/Sincera-reproductive-medicine-provides-notice-
of-data-security-incident-301292695.html (last visited 5/27/2021).



                                                                                           Case ID: 210502726
                                                 11
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 13 of 33




                                     CLASS ALLEGATIONS

       50.     Plaintiffs bring this case individually and, pursuant to Rules 1702, 1708, and 1709

of the Pennsylvania Rules of Civil Procedure, on behalf of the following class:

               All individuals in the United States whose PII and/or PHI was
               compromised in the Sincera data breach which occurred starting in
               August 2020 (the “Class”).
       51.     Excluded from the Class is Defendant, its subsidiaries and affiliates, its officers,

directors and members of their immediate families and any entity in which Defendant has a

controlling interest, the legal representative, heirs, successors, or assigns of any such excluded

party, the judicial officer(s) to whom this action is assigned, and the members of their immediate

families.

       52.     Plaintiffs reserve the right to modify or amend the definition of the proposed Class

prior to moving for class certification.

       53.     Numerosity – Pennsylvania Rule of Civil Procedure 1702(1).               The class

described above is so numerous that joinder of all individual members in one action would be

impracticable. The disposition of the individual claims of the respective Class Members through

this class action will benefit both the parties and this Court. The exact size of the Class and the

identities of the individual members thereof are ascertainable through Defendant’s records,

including but not limited to, the files implicated in the Data Breach. Based on public information,
the Class includes tens of thousands of individuals.

       54.     Commonality – Pennsylvania Rule of Civil Procedure 1702(2). This action

involves questions of law and fact that are common to the Class Members. Such common questions

include, but are not limited to:

               a.      Whether Defendant had a duty to protect the PII and PHI of Plaintiffs and

       Class Members;

               b.      Whether Defendant was negligent in collecting and storing Plaintiffs’ and

       Class Members’ PII and PHI, and breached its duties thereby;
               c.      Whether Defendant breached its fiduciary duty to Plaintiffs and the Class.


                                                                                          Case ID: 210502726
                                                12
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 14 of 33




               d.      Whether Defendant violated the Pennsylvania Unfair Trade Practices and

       Consumer Protection Law (“UTPCPL”), 73 Pa. Stat. § 201-1, et seq.;

               e.      Whether Plaintiffs and Class Members are entitled to damages as a result of

       Defendant’s wrongful conduct;

               f.      Whether Plaintiffs and Class Members are entitled to restitution as a result

       of Defendant’s wrongful conduct; and

               g.      Whether Plaintiffs and Class Members are entitled to injunctive relief to

       redress the imminent and currently ongoing harm faced as a result of the Data Breach.

       55.     Typicality – Pennsylvania Rule of Civil Procedure 1702(3). Plaintiffs’ claims

are typical of the claims of the Class Members. The claims of the Plaintiffs and members of the

Class are based on the same legal theories and arise from the same failure by Defendant to

safeguard PII and PHI. Plaintiffs and Class Members were all patients of Sincera, each having

their PII and PHI obtained by an unauthorized third party.

       56.     Adequacy of Representation – Pennsylvania Rule of Civil Procedure 1702(4)

and 1709. Plaintiffs are adequate representatives of the Class because their interests do not conflict

with the interests of the other Class Members Plaintiffs seek to represent; Plaintiffs have retained

counsel competent and experienced in complex class action litigation; Plaintiffs intend to

prosecute this action vigorously; and Plaintiffs’ counsel has adequate financial means to
vigorously pursue this action and ensure the interests of the Class will not be harmed. Furthermore,

the interests of the Class Members will be fairly and adequately protected and represented by

Plaintiffs and Plaintiffs’ counsel.

       57.     Predominance – Pennsylvania Rule of Civil Procedure 1708(a)(1). Common

questions of law and fact predominate over any questions affecting only individual Class

Members. For example, Defendant’s liability and the fact of damages is common to Plaintiff and

each member of the Class. If Defendant breached its common law and statutory duties to secure

PII and PHI on its network server, then Plaintiffs and each Class Member suffered damages from
the exposure of their sensitive personal information in the Data Breach.


                                                                                            Case ID: 210502726
                                                 13
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 15 of 33




        58.     Manageability – Pennsylvania Rule of Civil Procedure 1708(a)(2). While the

precise size of the Class is unknown without the disclosure of Defendants’ records, public records

indicate at least 37,000 individuals whose PII and/or PHI was compromised in the Data Breach.

The claims of Plaintiffs and the Class Members are substantially identical as explained above.

Certifying the case as a class action will centralize these substantially identical claims in a single

proceeding and adjudicating these substantially identical claims at one time is the most manageable

litigation method available to Plaintiffs and the Class.

        59.     Risk of Inconsistent, Varying or Prejudicial Adjudications – Pennsylvania

Rule of Civil Procedure 1708(a)(3). If the claims of Plaintiffs and the members of the Class were

tried separately, Defendants may be confronted with incompatible standards of conduct and

divergent court decisions. Furthermore, if the claims of Plaintiffs and the members of the Class

were tried individually, adjudications with respect to individual Class Members and the propriety

of their claims could be dispositive on the interests of other members of the Class not party to

those individual adjudications and substantially, if not fully, impair or impede their ability to

protect their interests.

        60.     Litigation Already Commenced – Pennsylvania Rule of Civil Procedure

1708(a)(4). To Plaintiffs’ knowledge, there are no other cases that have been brought against

Defendants, or that are currently pending against Defendants, where a Pennsylvania consumer
seeks to represent a class of Pennsylvania residents based on the conduct alleged in this Class

Action Complaint.

        61.     The Appropriateness of the Forum – Pennsylvania Rule of Civil Procedure

1708(a)(5). This is the most appropriate forum to concentrate the litigation because Plaintiff

Richardson resides in this county, the Defendant advertises and markets services and does business

in the county, and a substantial number of Class Members were injured in this County.

        62.     The Class Members’ Claims Support Certification – Pennsylvania Rule of

Civil Procedure 1708(a)(6) and (7). Given the relatively low amount recoverable by each Class
Member, the expenses of individual litigation are insufficient to support or justify individual suits.


                                                                                            Case ID: 210502726
                                                 14
          Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 16 of 33




Furthermore, the damages that may be recovered by the Class will not be so small such that class

certification is unjustified.

          63.   The General Applicability of Defendant’s Conduct – Pennsylvania Rule of

Civil Procedure 1708(b)(2). Defendant’s failure to secure PII and PHI is generally applicable to

the Class as a whole, making equitable and declaratory relief appropriate with respect to each Class

Member.

                                    FIRST CAUSE OF ACTION
                                          NEGLIGENCE
                                (On Behalf of Plaintiffs and the Class)
          64.   Plaintiffs restate and reallege all proceeding allegations above as if fully set forth

herein.

          65.   Sincera owed a duty under common law to Plaintiffs and Class Members to exercise

reasonable care in obtaining, retaining, securing, safeguarding, deleting, and protecting their PII

and PHI in its possession from being compromised, lost, stolen, accessed, and misused by

unauthorized persons.

          66.   Sincera’s duty to use reasonable care arose from several sources, including but not

limited to those described below.

          67.   Sincera had a common law duty to prevent foreseeable harm to others. This duty

existed because Plaintiffs and Class Members were the foreseeable and probable victims of any
inadequate security practices on the part of Defendant. By collecting and storing valuable PII and

PHI that is routinely targeted by criminals for unauthorized access, Sincera was obligated to act

with reasonable care to protect against these foreseeable threats.

          68.   Sincera’s duty also arose from Sincera’s position as a provider of healthcare.

Sincera holds itself out as a trusted provider of healthcare, and thereby assumes a duty to

reasonably protect its patients’ information. Indeed, Sincera, as a direct healthcare provider, was

in a unique and superior position to protect against the harm suffered by Plaintiffs and Class

Members as a result of the Data Breach.




                                                                                            Case ID: 210502726
                                                  15
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 17 of 33




        69.     Sincera breached the duties owed to Plaintiffs and Class Members and thus was

negligent. Sincera breached these duties by, among other things: (a) mismanaging its system and

failing to identify reasonably foreseeable internal and external risks to the security, confidentiality,

and integrity of customer information that resulted in the unauthorized access and compromise of

PII and PHI; (b) mishandling its data security by failing to assess the sufficiency of its safeguards

in place to control these risks; (c) failing to design and implement information safeguards to

control these risks; (d) failing to adequately test and monitor the effectiveness of the safeguards’

key controls, systems, and procedures; (e) failing to evaluate and adjust its information security

program in light of the circumstances alleged herein; (f) failing to detect the breach at the time it

began or within a reasonable time thereafter; and (g) failing to follow its own privacy policies and

practices published to its patients.

        70.     But for Sincera’s wrongful and negligent breach of its duties owed to Plaintiffs and

Class Members, their PII and PHI would not have been compromised.

        71.     Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce”

including, as interpreted and enforced by the FTC, the unfair act or practice by entities such as

Sincera or failing to use reasonable measures to protect PII and PHI. Various FTC publications

and orders also form the basis of Sincera’s duty.

        72.     Sincera violated Section 5 of the FTC Act by failing to use reasonable measures to
protect PII and PHI and not complying with the industry standards. Sincera’s conduct was

particularly unreasonable given the nature and amount of PII and PHI it obtained and stored and

the foreseeable consequences of a data breach involving PII and PHI of its patients.

        73.     Plaintiffs and members of the Class are consumers within the class of persons

Section 5 of the FTC Act was intended to protect.

        74.     Sincera’s violation of Section 5 of the FTC Act constitutes negligence per se.

        75.     The harm that has occurred as a result of Sincera’s conduct is the type of harm that

the FTC Act was intended to guard against.




                                                                                              Case ID: 210502726
                                                  16
           Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 18 of 33




           76.   Sincera is an entity covered under the Health Insurance Portability and

Accountability Act (“HIPAA”), which sets minimum federal standards for privacy and security of

PHI.

           77.   Pursuant to HIPAA, 42 U.S.C. § 1320d et seq., and its implementing regulations,

Sincera had a duty to implement and maintain reasonable and appropriate administrative,

technical, and physical safeguards to protect Plaintiffs’ and the Class Members’ electronic PHI.

           78.   Specifically, HIPAA required Sincera to: (a) ensure the confidentiality, integrity,

and availability of all electronic PHI it creates, receives, maintains, or transmits; (b) identify and

protect against reasonably anticipated threats to the security or integrity of the electronic PHI; (c)

protect against reasonably anticipated, impermissible uses, or disclosures of the PHI; and (d)

ensure compliance by its workforce to satisfy HIPAA’s security requirements. 45 CFR § 164.102,

et. seq.

           79.   HIPAA also requires Sincera to provide Plaintiff and the Class Members with

notice of any breach of their individually identifiable PHI “without unreasonable delay and in no

case later than 60 calendar days after discovery of the breach.” 45 CFR §§ 164.400-414.

           80.   Sincera violated HIPAA by actively disclosing Plaintiffs’ and the Class Members’

electronic PHI; by failing to provide fair, reasonable, or adequate computer systems and data

security practices to safeguard Plaintiff’s and Class Members’ PHI; and by failing to provide
Plaintiffs and Class Members with notification of the Data Breach within 60 days after its

discovery.

           81.   Plaintiffs and the Class Members are patients within the class of persons HIPAA

was intended to protect.

           82.   Sincera’s violation of HIPAA constitutes negligence per se.

           83.   The harm that has occurred as a result of Sincera’s conduct is the type of harm that

HIPAA was intended to guard against.

           84.   Pursuant to Pennsylvania’s Policies and Procedures for Medical Records Services,
28 Pa. Code § 115.1, et. seq. (the “Pa. Policies”), Sincera was required to have a medical record


                                                                                            Case ID: 210502726
                                                  17
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 19 of 33




service “properly equipped to enable its personnel to function in an effective manner and to

maintain medical records so that they are readily accessible and secure from unauthorized use.”

       85.     It was also required to train its medical record service personnel. Id.

       86.     Additionally, Sincera was required to store medical records “in such a manner as

to provide protection from loss, damage and unauthorized access.” Id.

       87.     Pursuant to the Pa. Policies, Sincera was required to treat “all records” (including

those of Plaintiff’s and the Class Members) “as confidential.” Id.

       88.     Sincera violated the Pa. Policies by actively disclosing Plaintiffs’ and the Class

Members’ PHI; by failing to provide fair, reasonable, or adequate computer systems and data

security practices to safeguard Plaintiffs’ and Class Members’ PHI; and failing to maintain the

confidentiality of Plaintiffs’ and the Class Members’ records.

       89.     Plaintiffs and the Class Members are patients within the class of persons the Pa.

Policies was intended to protect.

       90.     Sincera’s violation of the Pa. Policies constitutes negligence per se.

       91.     The harm that has occurred as a result of Sincera’s conduct is the type of harm that

the Pa. Policies were intended to guard against.

       92.     As a direct and proximate result of Sincera’s negligence, Plaintiffs and Class

Members have suffered injuries, including:
               a.     Theft of their PII and/or PHI;

               b.     Costs associated with the detection and prevention of identity theft and

       unauthorized use of the financial accounts;

               c.     Costs associated with purchasing credit monitoring and identity theft

       protection services;

               d.     Lowered credit scores resulting from credit inquiries following fraudulent

       activities;

               e.     Costs associated with time spent and the loss of productivity from taking
       time to address and attempt to ameliorate, mitigate, and deal with the actual and future


                                                                                          Case ID: 210502726
                                                   18
          Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 20 of 33




          consequences of the Sincera Data Breach – including finding fraudulent charges,

          cancelling and reissuing cards, enrolling in credit monitoring and identity theft protection

          services, freezing and unfreezing accounts, and imposing withdrawal and purchase limits

          on compromised accounts;

                 f.      The imminent and certainly impending injury flowing from the increased

          risk of potential fraud and identity theft posed by their PII and/or PHI being placed in the

          hands of criminals;

                 g.      Damages to and diminution in value of their PII and PHI entrusted, directly

          or indirectly, to Sincera with the mutual understanding that Sincera would safeguard

          Plaintiffs’ and Class Members’ data against theft and not allow access and misuse of their

          data by others; and

                 h.      Continued risk of exposure to hackers and thieves of their PII and/or PHI,

          which remains in Sincera’s possession and is subject to further breaches so long as Sincera

          fails to undertake appropriate and adequate measures to protect Plaintiffs’ and Class

          Members’ data.

          93.    As a direct and proximate result of Sincera’s negligence, Plaintiffs and Class

Members are entitled to damages, including compensatory, punitive, and nominal damages, in an

amount to be proven at trial.
                                  SECOND CAUSE OF ACTION
                                 BREACH OF FIDUCIARY DUTY
                                (On Behalf of Plaintiffs and the Class)
          94.    Plaintiffs restate and reallege all proceeding allegations above as if fully set forth

herein.

          95.    Plaintiffs and Class Members have an interest, both equitable and legal, in the PII

and PHI about them that was conveyed to, collected by, and maintained by Sincera and that was

ultimately accessed or compromised in the Data Breach.

          96.    As a healthcare provider, Sincera has a fiduciary relationship to its patients, like
Plaintiffs and the Class Members.


                                                                                             Case ID: 210502726
                                                  19
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 21 of 33




        97.     Because of that fiduciary and special relationship, Sincera was provided with and

stored private and valuable PHI related to Plaintiffs and the Class.

        98.     Sincera owed a fiduciary duty under common law to Plaintiffs and Class Members

to exercise the utmost care in obtaining, retaining, securing, safeguarding, deleting, and protecting

their PII and PHI in its possession from being compromised, lost, stolen, accessed, and misused

by unauthorized persons.

        99.     Sincera breached the duties owed to Plaintiffs and Class Members and thus was

negligent. Sincera breached these duties by, among other things: (a) mismanaging its system and

failing to identify reasonably foreseeable internal and external risks to the security, confidentiality,

and integrity of customer information that resulted in the unauthorized access and compromise of

PII and PHI; (b) mishandling its data security by failing to assess the sufficiency of its safeguards

in place to control these risks; (c) failing to design and implement information safeguards to

control these risks; (d) failing to adequately test and monitor the effectiveness of the safeguards’

key controls, systems, and procedures; (e) failing to evaluate and adjust its information security

program in light of the circumstances alleged herein; (f) failing to detect the breach at the time it

began or within a reasonable time thereafter; and (g) failing to follow its on privacy policies and

practices published to its patients.

        100.    But for Sincera’s wrongful breach of its duties owed to Plaintiffs and Class
Members, their PII and PHI would not have been compromised.

        101.    As a direct and proximate result of Sincera’s negligence, Plaintiffs and Class

Members have suffered injuries, including:

                a.      Theft of their PII and/or PHI;

                b.      Costs associated with the detection and prevention of identity theft and

                        unauthorized use of the financial accounts;

                c.      Costs associated with purchasing credit monitoring and identity theft

                        protection services;




                                                                                              Case ID: 210502726
                                                  20
          Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 22 of 33




                 d.     Lowered credit scores resulting from credit inquiries following fraudulent

                        activities;

                 e.     Costs associated with time spent and the loss of productivity from taking

                        time to address and attempt to ameliorate, mitigate, and deal with the actual

                        and future consequences of the Sincera Data Breach – including finding

                        fraudulent charges, cancelling and reissuing cards, enrolling in credit

                        monitoring and identity theft protection services, freezing and unfreezing

                        accounts, and imposing withdrawal and purchase limits on compromised

                        accounts;

                 f.     The imminent and certainly impending injury flowing from the increased

                        risk of potential fraud and identity theft posed by their PII and/or PHI being

                        placed in the hands of criminals;

                 g.     Damages to and diminution in value of their PII and PHI entrusted, directly

                        or indirectly, to Sincera with the mutual understanding that Sincera would

                        safeguard Plaintiffs’ and Class Members’ data against theft and not allow

                        access and misuse of their data by others; and

                 h.     Continued risk of exposure to hackers and thieves of their PII and/or PHI,

                        which remains in Sincera’s possession and is subject to further breaches so
                        long as Sincera fails to undertake appropriate and adequate measures to

                        protect Plaintiffs’ and Class Members’ data.

          102.   As a direct and proximate result of Sincera’s breach of its fiduciary duty, Plaintiffs

and Class Members are entitled to damages, including compensatory, punitive, and/or nominal

damages, in an amount to be proven at trial.

                      THIRD CAUSE OF ACTION
  PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION
                      LAW, 73 P.S. §§ 201-1, et seq.
          103.   Plaintiffs restate and reallege all proceeding allegations above as if fully set forth
herein.


                                                                                             Case ID: 210502726
                                                  21
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 23 of 33




       104.   Sincera is a “person,” as meant by 73 P.S. § 201-2(2).

       105.   Plaintiffs and Class Members purchased goods and/or services from Sincera

primarily for personal, family and/or household purposes.

       106.   Sincera engaged in unfair methods of competition and unfair or deceptive acts or

practices in the conduct of its trade and commerce in violation of 73 P.S. § 201-3, including the

following:

              a.      Representing that its goods and services have characteristics, uses, benefits,

                      and qualities that they do not have (73 P.S. § 201-2(4)(v));

              b.      Representing that its goods and services are of a particular standard or

                      quality if they are another (73 P.S. § 201-2(4)(vii));

              c.      Failing to comply with the terms of any written guarantee or warranty given

                      to the buyer at, prior to or after a contract for the purchase of goods or

                      services is made (73 P.S. § 201-2(4)(xiv)); and

              d.      Engaging in any other fraudulent or deceptive conduct which creates a

                      likelihood of confusion or of misunderstanding (73 P.S. § 201-2(4)(xxi)).

       107.   Defendant’s unfair or deceptive acts and practices include:

              a.      Failing to implement and maintain reasonable security and privacy

                      measures to protect Plaintiffs’ and Class Members’ PII and PHI, which was
                      a direct and proximate cause of the Data Breach;

              b.      Failing to identify foreseeable security and privacy risks, remediate

                      identified security and privacy risks, and adequately improve security and

                      privacy measures in response to increasing cybersecurity risks in the

                      healthcare sector, which was a direct and proximate cause of the Data

                      Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

                      security and privacy of Plaintiffs’ and Class Members’ PII and PHI,
                      including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42


                                                                                          Case ID: 210502726
                                                22
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 24 of 33




                       U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501–6505, which was a direct

                       and proximate cause of the Data Breach;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

                       Plaintiffs’ and Class Members’ PII and PHI, including by implementing and

                       maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

                       pertaining to the security and privacy of Plaintiffs’ and Class Members’ PII

                       and PHI, including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA,

                       42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501–6505;

               f.      Failing to timely and adequately notify Plaintiffs and Class Members of the

                       Data Breach;

               g.      Misrepresenting that certain sensitive PII and PHI was not accessed during

                       the Data Breach, when it was;

               h.      Omitting, suppressing, and concealing the material fact that it did not

                       reasonably or adequately secure Plaintiffs’ and Class Members’ PII and

                       PHI; and

               i.      Omitting, suppressing, and concealing the material fact that it did not

                       comply with the common law and statutory duties pertaining to the security
                       and privacy of Plaintiffs’ and Class Members’ PII and PHI, including duties

                       imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, and

                       COPPA, 15 U.S.C. §§ 6501–6505.

       108.    Sincera’s representations and omissions were material because they were likely to

deceive reasonable consumers, including Plaintiffs and the Class Members, about the adequacy of

Sincera’s data security and ability to protect the confidentiality of consumers’ PII and PHI.

       109.    Sincera’s representations and omissions were material because they were likely to

deceive reasonable consumers, including Plaintiffs and the Class Members, leading them to




                                                                                          Case ID: 210502726
                                                23
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 25 of 33




believe for several months that their PII and PHI was secure and that they did not need to take

actions to secure their identities.

        110.    Sincera intended to mislead Plaintiffs and Class Members and induce them to rely

on its misrepresentations and omissions.

        111.    Had Sincera disclosed to Plaintiffs and Class Members that its network systems

were not secure and thus vulnerable to attack, Sincera would have been forced to adopt reasonable

data security measures and comply with the law. Instead, Plaintiffs and Class Members entrusted

Sincera with their sensitive and valuable PII and PHI. Sincera accepted the responsibility of being

a steward of this data, while keeping the inadequacy of its security measures secret from the public.

Accordingly, because Sincera held itself out as maintaining a secure system for PII and PHI data,

Plaintiffs and Class Members acted reasonably in relying on Sincera’s misrepresentations and

omissions, the truth of which they could not have discovered.

        112.    Sincera acted intentionally, knowingly, willfully, wantonly, maliciously, and

outrageously to violate Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, and

recklessly disregarded Plaintiff and Class Members’ rights.

        113.    As a direct and proximate result of Sincera’s unfair methods of competition and

unfair or deceptive acts or practices and Plaintiffs’ and Class Members’ reliance on them, Plaintiffs

and Class Members have suffered and will continue to suffer injury, ascertainable losses of money
or property, and monetary and non-monetary damages, including from fraud and identity theft;

time and expenses related to monitoring financial accounts for fraudulent activity; imminent risk

of fraud and identity theft; and loss of value of their PII and PHI.

        114.    Plaintiffs and Class Members seek all monetary and non-monetary relief allowed

by law, including actual damages or statutory damages of $100 (whichever is greater), treble

damages, punitive damages, attorneys’ fees or costs, and any additional relief the Court deems

necessary or proper.




                                                                                            Case ID: 210502726
                                                 24
          Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 26 of 33




                                 FOURTH CAUSE OF ACTION
                                 DECLARATORY JUDGMENT
                               (On Behalf of Plaintiffs and the Class)
          115.   Plaintiffs restate and reallege all proceeding allegations above as if fully set forth

herein.

          116.   Under 42 P.S. § 7532, this Court is authorized to declare rights, status, and other

legal relations, and such declarations shall have the force and effect of a final judgment or decree.

Furthermore, the Court has broad authority to restrain acts, such as here, that are tortious and

violate the terms of the federal and state statutes described in this Complaint.

          117.   An actual controversy has arisen in the wake of the Data Breach regarding

Plaintiffs’ and Class Members’ PII and PHI and whether Sincera is currently maintaining data

security measures adequate to protect Plaintiffs and Class Members from further data breaches

that compromise their PII and PHI. Plaintiffs allege that Sincera’s data security measures remain

inadequate, contrary to Sincera’s assertion that it has confirmed the security of its network.

Furthermore, Plaintiffs continue to suffer injury as a result of the compromise of their PII and PHI

and remains at imminent risk that further compromises of their PII and/or PHI will occur in the

future.

          118.   Pursuant to its authority under 42 P.S. § 7532, this Court should enter a judgment

declaring, among other things, the following:
                 a.     Sincera owes a legal duty to secure PII and PHI and to timely notify patients

                        or any individuals impacted of a data breach under the common law, Section

                        5 of the FTC Act, HIPAA, and various state statutes; and

                 b.     Sincera continues to breach this legal duty by failing to employ reasonable

                        measures to secure consumers’ PII and PHI.

          119.   This Court also should issue corresponding prospective injunctive relief requiring

Sincera to employ adequate security protocols consistent with law and industry standards to protect

PII and PHI.




                                                                                             Case ID: 210502726
                                                  25
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 27 of 33




        120.    If an injunction is not issued, Plaintiffs will suffer irreparable injury, and lack an

adequate legal remedy, in the event of another data breach at Sincera. The risk of another such

breach is real, immediate, and substantial. If another breach at Sincera occurs, Plaintiffs will not

have an adequate remedy at law because many of the resulting injuries are not readily quantified,

and they will be forced to bring multiple lawsuits to rectify the same conduct.

        121.    The hardship to Plaintiffs if an injunction does not issue exceeds the hardship to

Sincera if an injunction is issued. Plaintiffs will likely be subjected to substantial identity theft and

other damage. On the other hand, the cost to Sincera of complying with an injunction by employing

reasonable prospective data security measures is relatively minimal, and Sincera has a pre-existing

legal obligation to employ such measures.

        122.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another data breach at Sincera,

thus eliminating the additional injuries that would result to Plaintiffs and consumers whose

confidential information would be further compromised.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and all other similarly situated, pray for

relief as follows:
                a.      For an order certifying the Class under Rule 1702 of the Pennsylvania Rules

                        of Civil Procedure and naming Plaintiffs as representatives of the Class and

                        Plaintiffs’ attorneys as Class Counsel to represent the Class;

                b.      For an order finding in favor of Plaintiffs and the Class on all counts

                        asserted herein;

                c.      For compensatory, statutory, treble, and/or punitive damages in amounts to

                        be determined by the trier of fact;

                d.      For an order of restitution and all other forms of equitable monetary relief;

                e.      Declaratory and injunctive relief as described herein;



                                                                                               Case ID: 210502726
                                                   26
       Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 28 of 33




             f.      Awarding Plaintiffs’ reasonable attorneys’ fees, costs, and expenses;

             g.      Awarding pre- and post-judgment interest on any amounts awarded; and

             h.      Awarding such other and further relief as may be just and proper.

                                JURY TRIAL DEMANDED
      A jury trial is demanded on all claims so triable.

Dated: June1, 2021                              Respectfully Submitted,




                                                KENNETH J. GRUNFELD, ESQUIRE
                                                GOLOMB & HONIK, P.C.
                                                1835 Market Street, Suite 2900
                                                Philadelphia, Pennsylvania 19103
                                                Telephone: (215) 346-7338
                                                Facsimile: (215) 985-4169
                                                rgolomb@GolombHonik.Com
                                                KGrunfeld@GolombHonik.Com


                                                /s/ Gary F. Lynch
                                                Gary F. Lynch, Esquire
                                                Kelly Iverson, Esquire
                                                CARLSON LYNCH, LLP
                                                1133 Penn Ave., Fl. 5
                                                Pittsburgh, PA 15222
                                                Telephone: (412) 322-9243
                                                Facsimile: (412) 231-0246
                                                glynch@carlsonlynch.com


                                                Counsel for Plaintiff




                                                                                         Case ID: 210502726
                                              27
        Case 2:21-cv-03072-JHS Document 1-1 Filed 07/09/21 Page 29 of 33




                                     VERIFICATION

       KENNETH J. GRUNFELD, ESQUIRE, hereby states that he is counsel for Plaintiffs in

this action and verifies that the statements made in the foregoing Complaint are true and correct to

the best of his knowledge, information and belief and that this verification is made with the

knowledge, permission and consent of Plaintiffs. Counsel takes this verification for the purpose

of assuring the timely filing of this Complaint. The verification of the party-plaintiffs’ will be

substituted at a later date. The undersigned understands that the statements therein are made

subject to penalties of 18 Pa. C.S.A. Section 4904 relating to unsworn falsification to authorities.




DATED: June 1, 2021
                                              KENNETH J. GRUNFELD, ESQUIRE
                                              Attorney for Plaintiff




                                                                                           Case ID: 210502726
                                                 28
7/9/2021                                          Case 2:21-cv-03072-JHS Document 1-1
                                                                               Civil      Filed
                                                                                     Docket Report07/09/21 Page 30 of 33


                                                                                                                              No Items in Cart              npatel1

                                                                                                                                         Civil Docket Report
                                                                                                  A $5 Convenience fee will be added to the transaction at checkout.
  Case Description

    Case ID:                  210502726
    Case Caption:             OPRIS ETAL VS SINCERA REPRODUCTIVE MEDICINE
    Filing Date:              Tuesday , June 01st, 2021
    Court:                    CLASS ACTION
    Location:                 City Hall
    Jury:                     NON JURY
    Case Type:                CLASS ACTION
    Status:                   WAITING TO LIST CASE MGMT CONF

  Related Cases

  No related cases were found.

  Case Event Schedule

  No case events were found.

  Case motions

  No case motions were found.

  Case Parties

           Seq #                                                Assoc Expn Date   Type                          Name
                 1                                                                ATTORNEY FOR PLAINTIFF GRUNFELD, KENNETH J
   Address: 1835 MARKET ST                                                Aliases: none
            SUITE 2900
            PHILADELPHIA PA 19103
            (215)985-9177
            kgrunfeld@golombhonik.com

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                                               1/4
7/9/2021                                          Case 2:21-cv-03072-JHS Document 1-1
                                                                               Civil      Filed
                                                                                     Docket Report07/09/21 Page 31 of 33



                 2                                                        1              PLAINTIFF            OPRIS, SIMONA
   Address: 3371 MANOR ROAD                                                      Aliases: none
            HUNTINGDON VALLEY PA 19006


                 3                                                        1              PLAINTIFF            ADAM, ADRIAN
   Address: 3371 MANOR ROAD                                                      Aliases: none
            HUNTINGDON VALLEY PA 19006


                 4                                                        1              PLAINTIFF            RICHARDSON, BRITNEY
   Address: 5901 N. HUTCHINSON STREET                                            Aliases: none
            PHILADELPHIA PA 19141


                 5                                                                       DEFENDANT            SINCERA REPRODUCTIVE MEDICINE
   Address: 1245 HIGHLAND AVENUE                                                 Aliases: none
            SUITE 404
            ABINGTON PA 19001


                 6                                                            07-JUL-2021 TEAM LEADER         TUCKER, LEON
   Address: 540 CITY HALL                                                        Aliases: none
            PHILADELPHIA PA 19107
            (215)686-7510


                 7                                                                       TEAM LEADER          PADILLA, NINA W
   Address: 360 CITY HALL                                                        Aliases: none
            PHILADELPHIA PA 19107


  Docket Entries

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                       2/4
7/9/2021                                Case 2:21-cv-03072-JHS Document   1-1
                                                                       Civil      Filed
                                                                             Docket Report07/09/21 Page 32 of 33

   Filing                   Docket Type                           Filing Party                          Disposition Amount Approval/
   Date/Time                                                                                                               Entry Date
   01-JUN-2021 ACTIVE CASE                                                                                                01-JUN-2021
   12:22 PM                                                                                                               01:22 PM
             Docket
                     E-Filing Number: 2106000937
              Entry:


   01-JUN-2021 COMMENCEMENT OF CIVIL ACTION                                      GRUNFELD, KENNETH J                      01-JUN-2021
   12:22 PM                                                                                                               01:22 PM
     Documents:                Click link(s) to preview/purchase the documents
                            Final Cover


             Docket
                     none.
              Entry:


   01-JUN-2021 COMPLAINT FILED NOTICE GIVEN                                      GRUNFELD, KENNETH J                      01-JUN-2021
   12:22 PM                                                                                                               01:22 PM
     Documents:               Click link(s) to preview/purchase the documents
                            Complaint .pdf
                            EXHIBIT A.pdf
                            EXHIBIT B.pdf
                            Exhibit C.pdf

             Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER SERVICE IN ACCORDANCE WITH
              Entry: RULE 1018.1 FILED.


   01-JUN-2021 WAITING TO LIST CASE MGMT CONF                                    GRUNFELD, KENNETH J                      01-JUN-2021
   12:22 PM                                                                                                               01:22 PM
             Docket
                     none.
              Entry:


   21-JUN-2021 ACCEPTANCE OF SERVICE FILED                                       GRUNFELD, KENNETH J                      21-JUN-2021
   11:11 AM                                                                                                               07:16 PM
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                 3/4
7/9/2021                                          Case 2:21-cv-03072-JHS Document 1-1
                                                                               Civil      Filed
                                                                                     Docket Report07/09/21 Page 33 of 33

     Documents:               Click link(s) to preview/purchase the documents
                            Acceptance of Service.pdf


             Docket SERVICE OF PLAINTIFF'S COMPLAINT ACCEPTED BY SINCERA REPRODUCTIVE MEDICINE ON 06/10/2021
              Entry: FILED. (FILED ON BEHALF OF BRITNEY RICHARDSON, ADRIAN ADAM AND SIMONA OPRIS)




                                                                          E-Filing System   Search Home




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                    4/4
